Citation Nr: 0705645	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-27 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for gastroenteritis 
/irritable bowel syndrome (IBS).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for cervical dysplasia 
claimed as a gynecological condition.

4.  Entitlement to service connection for dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by which the RO denied 
service connection for the benefits sought herein.  

By that rating decision, the RO also denied service 
connection for a breast lump.  The veteran withdrew her 
appear regarding that issue in October 2004.  

By that rating decision, the RO denied service connection for 
dysthymia.  In May 2005, the RO granted service connection 
for dysthymia, and that issue is no longer before the Board.

In October 2004, the veteran testified at a hearing before a 
hearing officer at the RO.

The issue of entitlement to service connection for dermatitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Gastroenteritis/IBS is not shown to be related to the 
veteran's active duty service or to be due to a service-
connected disability.

2.  The veteran is not shown to be suffering from PTSD.

3.  The veteran is not shown to be suffering from cervical 
dysplasia.


CONCLUSIONS OF LAW

1.  Gastroenteritis/IBS is not due to disease or injury that 
was incurred in active duty service or to be proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303. 3.310 (2006).

2.  PTSD is not due to disease or injury that was incurred in 
active duty service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

3.  Cervical dysplasia is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on her behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in her 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in September 2002 and August 2004 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete her claims, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that she felt would 
support her claims and effectively informed her provide any 
relevant evidence in her possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The benefits claimed 
herein are denied, and disability ratings and effective dates 
will not be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private medical records and VA medical 
examination reports completed in furtherance of the veteran's 
claims.  The veteran has not pointed to any outstanding 
evidence that has not been associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154; See 38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration had to be given to claims of 
service connection for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c indicates that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  As well, of particular 
pertinence are the provision of subparagraphs (8) and (9) of 
Section 5.14 which state that "[b]ehavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  The Court in Patton 
stated that such changes in behavior should be examined and 
clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment."

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

Gastroenteritis/IBS 

Acute gastroenteritis was diagnosed on two occasions during 
service.  There is no indication that the episodes did not 
resolve completely.  

In May 1999, IBS was diagnosed.

At her October 2004 hearing, the veteran asserted that her 
claimed gastroenteritis/IBS were related to her acquired 
psychiatric disorders to include PTSD.

On VA examination in March 2005, the veteran reported that 
she had suffered from constipation and occasional diarrhea 
since service.  She also complained of abdominal cramping and 
bloating daily and of stool incontinence.  She indicated that 
a private physician diagnosed IBS.  The examiner diagnosed 
acute gastroenteritis in service that had resolved.  The 
examiner opined that the in-service gastroenteritis was self 
limiting and did not likely contribute to the veteran's 
current gastrointestinal complaints.  Further, the examiner 
noted that acute gastroenteritis did not cause IBS.

Initially, the Board observes that the veteran is not shown 
to be suffering from gastroenteritis, and service connection 
for that condition cannot be granted.  38 C.F.R. § 3.303; 
Degmetich, supra.

Furthermore, IBS was not shown in service and the competent 
medical evidence does not reflect that it has resulted from 
the in-service gastroenteritis.  Indeed, it was first 
diagnosed in 1999.  Without a nexus between IBS and service, 
service connection for IBS cannot be granted.  38 C.F.R. 
§ 3.310.

Service connection for PTSD is not in effect.  Thus, service 
connection for gastroenteritis/IBS cannot be granted 
secondarily based on PTSD.  In May 2005, the RO granted 
service connection for dysthymic disorder.  However, service 
connection for gastroenteritis/IBS cannot be granted based on 
service-connected dysthymic disorder because there is no 
competent evidence reflecting any sort of relationship 
between the service-connected dysthymic disorder and 
gastroenteritis/IBS.  Id.  The Board observes that it cannot 
grant service connection for gastroenteritis/IBS under 
38 C.F.R. § 3.310 based on the veteran's assertions regarding 
a causal relationship between those disorders and the 
service-connected dysthymic disorder because the veteran is 
not shown to be competent to render medical opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as none of the competent medical 
evidence points to a nexus between gastroenteritis/IBS and 
service or to a causal relationship between a service-
connected disability and gastroenteritis/IBS.  See 38 C.F.R. 
§§ 3.303, 3.310.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

PTSD 

No signs or symptoms of psychiatric disability are apparent 
on entry into service.  In February 1976, the veteran 
appeared depressed.  In June 1978, the veteran was found to 
be oriented in all spheres, and her mental status appeared to 
be within normal limits.  On separation, the veteran did not 
report any psychiatric symptoms.  She was found to be 
psychiatrically normal on discharge examination.  In May 
1980, the veteran asserted that she was in excellent health, 
and she denied such symptoms as depression, anxiety, trouble 
sleeping, memory loss, or any other nervous trouble.  

The service medical records reflect a miscarriage in December 
1975 and an apparent abortion in July 1978.

In October 2004, the veteran described several disturbing in-
service incidents in which she was pressured or manipulated 
into unwanted sexual contact that resulted in pregnancies, a 
miscarriage, and abortions.  She indicated that the 
humiliation she experienced in service caused current 
psychiatric symptomatology.

On March 2005 VA psychiatric examination, the veteran 
asserted depression as a result of sexual misconduct by 
officers and enlisted men of higher rank.  She denied actual 
rape but indicated that she did not have full freedom to 
object to the unwanted sexual advances.  One of these 
unwanted sexual encounters led to pregnancy and a 
miscarriage.  She also reported in-service abortions 
resulting from unwanted sexual contact.  The examination 
report reflects that VA physicians did not believe the 
veteran was suffering from PTSD because she did not 
continually reexperience having unwanted or unintended sexual 
encounters in service and because there was no clinically 
significant impairment in function.  As opposed to PTSD, the 
examiner diagnosed dysthymia resulting from the veteran's 
sexual and pregnancy history in service.  

Based on the evidence, which does not contain a diagnosis of 
PTSD, service connection for PTSD cannot be granted.  
38 C.F.R. § 3.303; Degmetich, supra.  Service connection must 
entail a current disability, which is missing herein.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Cervical dysplasia

The service medical records indicate abnormal Papanikolaou 
(Pap) and other tests and findings of cervical dysplasia.  

August 2002 private medical records revealed that the 
veteran's cervix was status post cone biopsy with some 
hyperemic areas.  

On February 2003 VA gynecological examination report, the 
examiner noted that the veteran was status post cone biopsy 
and diagnosed and history of cervical dysplasia that had 
resolved.

In an April 2006 addendum, the examiner asserted that the 
veteran's in-service cervical dysplasia was currently 
resolved and that it was not a current condition.

As stated above, without a present disability, service 
connection cannot be granted.  38 C.F.R. § 3.303; Degmetich, 
supra.  Because the veteran no longer suffers from cervical 
dysplasia, service connection for cervical dysplasia cannot 
be granted.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for gastroenteritis/IBS is denied.

Service connection for PTSD is denied.

Service connection for cervical dysplasia is denied.


REMAND

The evidence regarding dermatitis is inconsistent.  In 
service, the veteran's dermatitis was characterized as 
chronic.  In February 2003, a VA examiner opined that the 
veteran did not suffer from contact dermatitis but rather 
scarring due to chronic nervous picking and self-inflicted 
disfigurement of the cuticles.  The veteran submitted an 
October 2005 letter from G. Farnell, M.D. indicating that she 
had a long standing history of hand dermatitis and irritation 
of the cuticles, "which apparently began around the time 
[the veteran] was in the military and exposed to various 
petroleum products including JP4."  Dr. Farnell asserted 
that since service, the veteran experienced skin breakdown, 
cracking, and irritation despite the fact that she was no 
longer exposed to petroleum products.  According to him, the 
veteran had significant hand dermatitis as well as chronic 
paronychia.  

It is unclear whether Dr. Farnell had the opportunity to 
review the record in its entirety.  Thus, Board requests that 
the RO schedule a VA dermatologic examination to determine 
the nature of the veteran's current skin condition or 
conditions and for an opinion regarding the etiology of any 
skin condition diagnosed.  If the VA examiner disagrees with 
the October 2005 opinion of Dr. Farnell, the examiner must 
explain the rationale for such disagreement.  Of course, a 
rationale for all opinions and conclusions should be 
provided.

The Board also asks that the RO advise the veteran of 
disability ratings and effective dates as mandated by the 
Court in Dingess/Hartman.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that contains information regarding 
disability ratings and effective dates in 
accordance with the Court's holding in 
Dingess/Hartman.

2.  Schedule a VA dermatologic examination 
to determine the nature of the veteran's 
current skin condition or conditions and 
for an opinion regarding the etiology of 
any skin condition diagnosed.  For each 
diagnosis involving a skin disorder of the 
hands, the examiner should offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the diagnosed 
disability existed during the veteran's 
active service or is related to her active 
service.  If it cannot be determined 
whether the veteran currently has a skin 
disorder of the hands that is related to 
her active service, on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  The claims file must 
be reviewed in conjunction with the 
examination, and the examination report 
must indicate whether the claims file was 
reviewed.

3.  Review the evidence of record 
pertaining to the issue of entitlement to 
service connection for dermatitis.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case.  It must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


